DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 107 475.1 and  DE10 2017 111 477.7, filed on 3/28/18 and 5/24/17 respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: evaluation electronics in claim 1; means for marking the position and/or for attaching the electrical conductor in claim 10 and means for marking the position and/or for attaching the electrical conductor in claim 10 and means not carrying lightning current, in particular of hoisting cables or carrier cables of cableways or cranes.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to claim 4, evaluation electronics comprising a microcontroller and a data storage.
According to paragraph 48 recites means for marking the position and/or for attaching the electrical conductor. However there is no description for the means, therefore a broadest reasonable interpretation for this means is any structure that the device attaches to.
means not carrying lightning current, therefore the broadest reasonable interpretation for this means is any structure to attach that the device attaches to.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “for a detection of surge current variables and differentiation between long-term pulsed currents, on the one hand, and short-term pulsed currents, on the other, a plurality of reed contacts (4; 5; 6) is arranged at pre-determined, different and increasing distances from the electrical conductor (8)” which is unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10 and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Alvin et al. (US 4620156, hereinafter Alvin).

Regarding to claim 1, Alvin discloses a device for detecting electrical currents (abstract) on or near electrical conductors (fig. 1[5]) with at least one reed contact as a magnetically responsive switch (fig. 1[1-3]), which is arranged near the electrical conductor (fig. 1[5]) such that when there is a significant current flow through the conductor, the magnetic field created triggers the switch and initiates evaluation electronics connected to the switch (each reed responses to current to  5 differently as shown in fig.5), 
characterized in that 
for a detection of surge current variables and differentiation between long-term pulsed currents, on the one hand, and short-term pulsed currents, on the other, a plurality of reed contacts (4; 5; 6) is arranged at pre-determined, different and increasing distances from the electrical conductor (8) (abstract discloses the reeds being arranged in different positions relative to the current path and fig. 3-4 show the reeds arranged at different locations and orientations. Fig. 3 shows reeds relays located increasing distant from 1 to 3. Fig. 5 and 6 show the amplitudes and surge current variables and differentiation between long-term pulsed currents and short-term pulsed currents), 
wherein the evaluation electronics determine the response and the switching times of the respective reed contacts (4; 5; 6), from the association of the determined values with the respective reed contact, the surge current variable is determined, and from the switching time, the pulse shape is determined (fig. 1[9] is evaluation circuit and fig. 5-6 shows the surge current for each reed). 

Regarding to claim 2, Alvin discloses the device according to claim 1, except characterized in that the electrical conductor is an integral part of a lightning current arrester line or a lightning rod.
Poindexter discloses an overvoltage or overcurrent protection device (caused by lighting) using reed relay which is inserted in the line leading to the equipment desired to be protected. 
Therefore at the time of the effective filing date, it would be obvious to a person having an ordinary skill in the art to integrate the protection device using reed relay as taught by Poindexter as a matter of intended use in order to protect electrical circuit from high lighting current.

Regarding to claim 3, Alvin discloses the device according to claim 1, except characterized in that the electrical conductor is an integral part of a surge current carrying overvoltage arrester.
Poindexter discloses an overvoltage or overcurrent protection device (caused by lighting) using reed relay which is inserted in the line leading to the equipment desired to be protected. 
Therefore at the time of the effective filing date, it would be obvious to a person having an ordinary skill in the art to integrate the protection device using reed relay as taught by Poindexter as a matter of intended use in order to protect electrical circuit from high lighting current.

Regarding to claim 4, Alvin discloses the device according to claim 1, characterized in that the evaluation electronics (2) comprise a microcontroller and a data storage (col.4 lines 1-5). 

Regarding to claim 7, Alvin discloses the device according to claim 1, characterized in that the device comprises a self-sufficient long-term power supply (3) (col. 2 lines 43-44 discloses an internal battery). 

Regarding to claim 10, Alvin discloses the device according to claim 1, characterized in that a housing receiving the components of the device is formed which has a front or side surface provided with means for marking the position and/or for attaching the electrical conductor (fig. 3-4 and col. 3 lines 18-20 discloses a casing to house the components and attach to the busbar). 

Regarding to claim 13, Alvin discloses the device according to claim 1, characterized in that the electrical conductor  is an integral part of components (fig. 1-4[5 or 44]) or means not carrying lightning current, in particular of hoisting cables or carrier cables of cableways or cranes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-6, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvin as applied to claims 4 and 1 above, and further in view of Baumheinrich et al. (US 20120029853, hereinafter Baumheinrich).

Regarding to claim 5, Alvin discloses the device according to claim 4, except characterized in that the stored data items are transferred in a wireless or wired manner to a superordinate unit for long-term analysis of pulse-shaped surge currents. 
Baumheinrich discloses a surge arrester (abstract discloses a lightning receptor). Paragraphs 28 and fig .2 discloses the arrester wireless interface 270 for wireless transmission of data from the storage member to the remote service station 140.
Therefore at the time of the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate the surge arrester with wireless communication as taught by Baumheinrich as a matter of intended use in order to eliminate the need for on-site inspection and/or interrupted wind turbine operation (paragraph 0046 of Baumheinrich).

Regarding to claim 6, Alvin in view of Baumheinrich discloses the device according to claim 4, characterized in that a radio module for data transmission is provided, wherein the data transmission is only initiated after expiry of a predetermined time span after vanishing of the last surge current pulse. 


Regarding to claim 11, Alvin discloses the device according to claim 1, except characterized in that the device is in each case arranged on or near lightning arrester cables of rotor blades in wind turbines. 
Baumheinrich discloses a surge arrester (abstract discloses a lightning receptor). Paragraphs 20 and fig. 1 discloses the arrester (receptors 110) installed at the blades of a wind turbine.
Therefore at the time of the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate the surge arrester to a wind turbine as taught by Baumheinrich as a matter of intended use in order to prevent the wind turbine blades from being damaged by the lightning strike (paragraph 0020 of Baumheinrich).

Regarding to claim 12, Alvin discloses the device according to claim 1, characterized in that after expiry of a predetermined or settable time span between the pulse event and data transferal, a time stamp may be generated. 
Baumheinrich discloses a radio module (270). Paragraph 25 discloses multiple lightning strikes incident in a short-sequence of time or over a longer period of time can be detected and stored in the flash type non-volatile memory 250 as a history. For example, the recording of the digitized waveforms of a series of lightning strikes can be repeated several times in close succession, e.g., every 0.1 to 10 .mu.s until an end of lightning activity is detected. For example, an end of lightning activity may be determined when a detected lightning current value falls below a predetermined level. Paragraph 0040 discloses the three months of data transmitted to the remote service station which indicates the data transmission is only initiated after expiry of a predetermined time span after vanishing of the last surge current pulse
Therefore at the time of the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate the surge arrester with wireless communication as taught by Baumheinrich as a matter of intended use in order to eliminate the need for on-site inspection and/or interrupted wind turbine operation (paragraph 0046 of Baumheinrich).

Regarding to claim 14, Alvin discloses use of a device according to claim 1 for detecting and classifying lightning and overcurrent events having surge current characteristic in the range of <50 A up to 200 kA and pulse shapes as a long-term pulse with T                        
                            ≥
                        
                    10 ms and pulse shapes of 10/350 .mu.s and 8/20 .mu.s.
                        
                            ≥
                        
                    10 ms and pulse shapes of 10/350 .mu.s and 8/20 .mu.s.
Fig. 4 and paragraph 0031 of Baumheinrich shows lightning current waveform generated from the lightning detection in the range <50A to 20KA with T>10 ms and sampling frequency may be in the 1-10 MHz range. The sampling frequency is configured by a clock-speed generated by the clock-generator 330. The sampling frequency determines how many samples are taken of a lightning waveform which may last e.g., 100-200 .mu.sec.
Therefore at the time of the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate the surge arrester for detecting and classifying lightning and overcurrent events having surge current characteristic in the range of <50 A up to 200 kA and pulse shapes as a long-term pulse with T                        
                            ≥
                        
                    10 ms and pulse shapes of 10/350 .mu.s and 8/20 .mu.s as taught by Baumheinrich as a matter of design choice in order to eliminate the need for on-site inspection and/or interrupted wind turbine operation (paragraph 0046 of Baumheinrich).
Even if Alvin in view of Baumheinrich does not teach for detecting and classifying lightning and overcurrent events having surge current characteristic in the range of <50 A up to 200 kA and pulse shapes as a long-term pulse with T                        
                            ≥
                        
                    10 ms and pulse shapes of 10/350 .mu.s and 8/20 .mu.s. However, at the time of before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have surge current characteristic in the range of <50 A up to 200 kA and pulse shapes as a long-term pulse with T                        
                            ≥
                        
                    10 ms and pulse shapes of 10/350 .mu.s and 8/20 .mu.s as a matter of design choice since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvin.

Regarding to claim 8, Alvin discloses the device according to claim 1, characterized in that at least the reed contacts (4; 5; 6) are fixed onto a planar wiring carrier (fig. 3 shows the reeds mounted on board 40).
Alvin discloses all reeds located on the same side of board 40. However Alvin does not discloses wherein a first group of reed contacts is arranged on a first one of the sides of the wiring carrier (1), and a second group of reed contacts is arranged on the second side of the wiring carrier (1) opposite the first side. 
At the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to have some of the reeds placed at the first side and some other reeds placed on the opposite the first side of the circuit board without scarifying quality with predictable result. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.1984). Therefore, the court held that mere rearrangement of parts has no patentable 

Regarding to claim 9, Alvin discloses the device according to claim 8, characterized in that the angular position of the groups of reed contacts (4; 5; 6) is fixedly specified with respect to the electrical conductor (8) (fig. 3-4 shows the reeds placed at different angles). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SON T LE/           Primary Examiner, Art Unit 2863